Citation Nr: 1037995	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 
2004.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO).  


FINDING OF FACT

The competent evidence of record does not show a diagnosis of 
restless leg syndrome for VA purposes at any point since 
separation from military service.


CONCLUSION OF LAW

Restless leg syndrome was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior 
to initial adjudication, a letter dated in August 2004 satisfied 
the duty to notify provisions.  An additional letter was also 
provided to the Veteran in July 2009, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and indicated 
private medical records have been obtained.  A VA examination 
sufficient for adjudication purposes was provided to the Veteran 
in connection with his claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran's service treatment records include multiple reports 
of leg movement symptoms.  A January 1998 medical report stated 
that, on sleep observation, the Veteran's "[s]leep [was] mildly 
fragmented by brief [electroencephalogram (EEG)] arousals caused 
by the [Veteran's] periodic leg movements."  The report then 
stated that "[s]ignificant period leg movements were noted.  11% 
of these events caused an EEG arousal."  The impression was 
periodic leg movement syndrome.  In a February 1998 medical 
report, the Veteran complained of a sleep disorder.  The examiner 
stated that the Veteran was noted to have "periodic leg movement 
syndrome."

A November 2002 service medical report stated that, on sleep 
observation, the Veteran had "some periodic limb movements with 
an index of 30.0, but the arousal index was only 0.4, suggesting 
the leg movements likely are not clinically significant."  In a 
March 2003 service medical report, the Veteran complained of 
"very frequent periodic leg movements."  On sleep observation, 
the Veteran "did have frequent leg movements, though few caused 
arousal."

After separation from military service, in an August 2004 VA 
general medical examination report, the Veteran reported 
experiencing restless legs for the previous 10 years which caused 
him to wake up at night.  He reported kicking his wife on a 
nightly basis and never received a full night's sleep.  On 
physical examination, no neurological or reflex abnormalities 
were noted.  The diagnosis was restless leg syndrome, based on 
the Veteran's reported history.  The diagnosis stated that the 
Veteran's lower extremity arterial pulses were normal and his 
sensations were maintained.  An April 2008 VA outpatient mental 
health report stated that the Veteran had "[p]ossible restless 
leg syndrome - being evaluated."  

In a November 2009 VA medical examination report, the Veteran 
reported that he had experienced restless leg symptoms for over 
10 years.  He reported that when he had been married, his wife 
would complain that he would kick her at night.  The Veteran 
reported that he noticed his blankets thrown off the bed when he 
awoke from sleep and presumed that he continued to experience 
restless leg symptoms.  He reported that he had never sought 
treatment for the condition, but had undergone a sleep study in 
the past.  The Veteran reported feeling tired in the morning and 
falling asleep soon after arriving at work.  He also reported 
feeling tired during day and at night and stated that he had 
difficulty falling and staying asleep due to knee pain.  The 
report included an extensive review of the Veteran's medical 
records, including all relevant service and post-service medical 
records.  After physical examination, the diagnosis was "[n]o 
report of symptoms referable to restless leg syndrome either 
currently or in the past (service medical records)."  The report 
then listed the criteria for the diagnosis of restless leg 
syndrome, which defined the disorder as "[a]n urge to move the 
legs, usually accompanied or caused by uncomfortable and 
unpleasant sensations in the legs."  The examiner stated that 
while the Veteran had periodic leg movements noted during sleep 
on a polysomnogram, "the arousal index was low."

The preponderance of the evidence of record does not show that 
the Veteran has ever had a diagnosis of restless leg syndrome for 
VA purposes at any point since separation from military service.  
While the medical evidence of record clearly and repeatedly 
states that the Veteran experiences leg movements at night, the 
medical evidence of record does not show that these movements 
meet the criteria for a diagnosis of restless leg syndrome.  The 
November 2009 VA medical examination report explained why the 
Veteran did not meet these diagnostic criteria, and the basis 
given for that opinion is consistent with the medical evidence of 
record.  Specifically, the medical evidence of record does not 
show that the Veteran experienced symptoms while awake, nor did 
his symptoms result in sleep arousal sufficient to meet the 
criteria for a diagnosis of restless leg syndrome.  The January 
1998 medical report stated that only 11 percent of the Veteran's 
leg movements during sleep caused arousal.  The November 2002 
medical report stated that the Veteran's leg movements during 
sleep were "not clinically significant" to his sleep arousal.  
The March 2003 medical report stated that "few" of the 
Veteran's leg movements during sleep caused arousal.  Most 
importantly, after reviewing the evidence of record, the VA 
examiner in 2009 found there were "[n]o report of symptoms 
referable to restless leg syndrome either currently or in the 
past (service medical records)."  

While the August 2004 VA general medical examination report gave 
a diagnosis of restless leg syndrome, the diagnosis was based 
exclusively on the Veteran's reported history and not on any 
observations or test results.  Accordingly, the August 2004 
report warrants less probative weight than the November 2009 VA 
medical examination report.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (stating that the "probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion that the 
physician reaches."); Sklar v. Brown, 5 Vet. App. 140 (1993) 
(stating that the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion).  In 
addition, the April 2008 VA outpatient mental health report shows 
that restless leg syndrome was still considered only a 
"[p]ossible" diagnosis even after the August 2004 VA medical 
examination report.

The Veteran's statements alone are not sufficient to prove that 
he has a current diagnosis of restless leg syndrome for VA 
purposes.  Medical diagnosis and causation involve questions that 
are beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veteran is not 
competent to make a determination that that he has a current 
diagnosis of restless leg syndrome for VA purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Although the Veteran's statements are 
credible evidence as to what he experiences, the medical evidence 
shows that the Veteran's statements as to periodic leg movements 
while sleeping do not necessarily represent restless leg 
syndrome; a diagnosis of which the VA examiner in 2009 explained 
required additional medical findings.  

Accordingly, the competent evidence of record does not show a 
diagnosis of restless leg syndrome for VA purposes at any point 
since separation from military service.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims' interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that interpretation 
must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  As such, service connection for restless leg 
syndrome is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for restless leg syndrome is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


